Citation Nr: 1815535	
Decision Date: 03/15/18    Archive Date: 03/23/18

DOCKET NO.  13-29 181	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to increases in the ratings for a left knee disability, currently 20 percent for anterior cruciate ligament insufficiency and 10 percent for degenerative joint disease.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

T. Matta, Counsel
INTRODUCTION

The appellant is a Veteran who served on active duty from October 1986 to April 1992.  This matter is before the Board of Veterans' Appeals (Board) on appeal from a September 2012 rating decision by the Waco, Texas Department of Veterans Affairs (VA) Regional Office (RO).  In May 2017, a Travel Board hearing was held before the undersigned; a transcript is in the record. 

The Board notes that the Veteran has other claims that have been perfected, but not yet certified, to the Board, including increased ratings for posttraumatic stress disorder and bilateral hearing loss, and entitlement to individual unemployability.  Given his request for hearings in those matters, they are not currently ripe for adjudication, and therefore, will not be addressed herein.

The Board also notes that the Veteran filed a notice of disagreement with the May 2017 rating decision that denied service connection for back and right knee disabilities; a review of the Veterans Appeals Control and Locator System (VACOLS) shows that the RO is currently processing these matters.  As they have not been certified to the Board, they are therefore not before the Board at this time

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if action on his part is required.


REMAND

The Board notes that a number of new records have been associated with the Veteran's claims file following the January 2013 statement of the case (SOC). These records include VA treatment records and VA examinations.  This evidence has not been considered by the AOJ in the first instance and the Veteran has not submitted a waiver concerning such evidence.  As such, the Board finds it has no choice but to remand this appeal in order that all relevant evidence associated with claims file without a waiver may be considered by the AOJ in the first instance.

Additionally, the inal sentence of 38 C.F.R. § 4.59 requires that VA examinations must include joint testing for pain on both active and passive motion, in weight-bearing and nonweight-bearing and, if possible, with range of motion measurements of the opposite undamaged joint.  Correia v. McDonald, 28 Vet. App. 158 (2016).  In this case, a review of the claims file reveals that the June 2013 and May 2017 VA knee examinations do not fully comport with these requirements and therefore may be inadequate to adjudicate the claim.  Thus, at present, none of the medical evidence of record may fully satisfy the requirements of Correia and 38 C.F.R. § 4.59.  Accordingly, a new VA knee examination is necessary.

Accordingly, the case is REMANDED for the following:

1.  Arrange for an orthopedic examination of the Veteran to assess the current severity of his service-connected left knee disability.  The examiner must review the entire record in conjunction with the examination.  Pathology, symptoms (frequency and severity), and any associated impairment of function should be described in detail.  All indicated tests or studies should be completed.

Range of motion studies should include active AND passive motion and weight-bearing AND non-weight-bearing and, if possible, with range of motion measurements of the opposite undamaged joint.  The examiner should note any further functional limitations due to pain, weakness, fatigue, incoordination, or any other such factors.

The examiner is further instructed to request that the Veteran provide information about the severity, frequency, duration, precipitating and alleviating factors, and extent of functional impairment of flares and offer flare opinions based on estimates derived from such information, including any lay statements of the Veteran.  

All findings reported should be sufficient to allow for rating under all applicable criteria, and the examiner should expressly indicate whether there is subluxation or instability (and if so, the degree of such).

A detailed explanation (rationale) is requested for all opinions provided.  (By law, the Board is not permitted to rely on any conclusion that is not supported by a thorough explanation.  Providing an opinion or conclusion without a thorough explanation will delay processing of the claim and may also result in a clarification being requested.)  

2.  Review the record and re-adjudicate the claim.  If it remains denied, issue an appropriate supplemental statement of the case and afford the Veteran and his representative opportunity to respond.  Return the case to the Board, if in order, for further review.

The Veteran has the right to submit additional evidence and argument on the remanded matter.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  As a remand, this matter must be handled expeditiously.  38 U.S.C. §§ 5109B, 7112 (2012).




_________________________________________________
VICTORIA MOSHIASHWILI
Veterans Law Judge, Board of Veterans' Appeals

Only a decision of the Board of Veterans' Appeals can be appealed to the United States Court of Appeals for Veterans Claims.  38 U.S.C. § 7252.  This remand is a preliminary order and not an appealable decision.  38 C.F.R. § 20.1100(b) (2017).

